Title: To George Washington from Thomas Marshall, 29 November 1793
From: Marshall, Thomas
To: Washington, George


          
            Sir
            Woodford County, Buck-pond [Ky.] Novr 29th
              1793
          
          I have taken the liberty of inclosing you a publication which appeard in the Lexington
            paper of the 16th of this Month. It is said to be written by a gentleman, an acquantance
            of yours, who is at the head of a very powerful party in this Country. I shall make no farther observation on the subject, only that I am really
            affraid that something is brewing in this country that may end disadvantageously to the
            United States as well as to us.
          I wish my suspicions may have no other foundation than a wachful jealousy grounded on
            the knowledge of some past transactions of a very suspicious nature. I have the honor to
            be with the most respect esteem Sir Your most obedient Servant
          
            T: Marshall
          
        